Citation Nr: 1733387	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis prior to January 29, 2015. 

2.  Entitlement to an initial compensable rating for allergic rhinitis prior to January 29, 2015, and a rating higher than 10 percent as of that date. 

(The issue of entitlement to a rating higher than 10 percent for arthritis of the right knee from April 1, 2001 forward, to include whether severance of the separate 10 percent rating for arthritis of the right knee as of September 11, 2007, was proper, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded this case in February 2016. 

Because the maximum rating has been assigned the Veteran's sinusitis as of January 29, 2015, the issue on appeal is limited to the rating assigned prior to that date. 


FINDINGS OF FACT

1.  From May 16, 2011 through January 28, 2015, the Veteran's sinusitis was manifested by more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting. 

2.  The Veteran's allergic rhinitis has been manifested by greater than 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side, for the entire period under review; it is not manifested by polyps. 




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent for sinusitis are satisfied from May 16, 2011 through January 28, 2015.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.97, Diagnostic Code 6513 (2017). 

2.  The criteria for a 10 percent rating for rhinitis are satisfied from May 16, 2011 through January 28, 2015.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.97, Diagnostic Code 6522 (2017). 

3.  The criteria for a rating higher than 10 percent for rhinitis are not satisfied at any time during the appellate period.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 3.321, 4.3, 4.97, Diagnostic Code 6522 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  



In initial-rating cases, where the appeal stems from a rating decision granting service connection with respect to the initial evaluation assigned the disability at issue, VA assesses the level of disability from the effective date of service connection.  Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  


A. Sinusitis

The Veteran's sinusitis has been rated under DC 6513, which pertains to chronic maxillary sinusitis.  See 38 C.F.R. § 4.97.  Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis (Rating Formula).  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  Under the Rating Formula, a 10 percent rating is assigned when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 30 percent disability rating is assigned when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id. 

For the purposes of the above criteria, the Rating Formula defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician.  Id., NOTE.



The criteria for a 30 percent rating for chronic maxillary sinusitis are more nearly approximated prior to January 29, 2015.  The October 2011 VA examination report reflects that the Veteran had chronic sinus drainage.  The examiner indicated that the Veteran did not have non-incapacitating episodes of sinusitis.  

Private treatment records dated in January 2012 show treatment for chronic sinusitis, with polyps or mucous retention in both maxillary sinuses.  

In the March 2012 VA examination report, the examiner indicated that the Veteran had near-constant sinusitis with headaches, pain, and purulent discharge or crusting, with seven or more non-incapacitating episodes of sinusitis over the past twelve months.  He did not have any incapacitating episodes.  At the examination, the Veteran reported progressive symptoms of congestion and sinus headaches.  His sinusitis was treated with nasal steroids and antihistamines. 

A June 2014 private treatment record reflects that the Veteran was prescribed a 10-day course of antibiotics for sinusitis.  

Private treatment records dated in December 2014 note that the Veteran's sinusitis was "particularly bad" over the past several months, despite aggressive outpatient treatment.  Surgical correction of the Veteran's nonservice-connected deviated nasal septum was advised to alleviate his symptoms, which he underwent that month. 

A January 2015 VA Disability Benefits Questionnaire (DBQ) filled out by the Veteran's private treating physician, S. McCary, reflects that the Veteran's sinusitis was manifested by chronic facial pain with sinus congestion and headaches, with seven or more non-incapacitating episodes per year.  

Resolving reasonable doubt in favor of the claim, the Board finds that the criteria for a 30 percent rating are more nearly approximated since May 16, 2011, the effective date of service connection.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  Although the October 2011 VA examination report states that the Veteran did not have non-incapacitating episodes of sinusitis, no 

explanation was provided.  The Veteran himself reported chronic sinus drainage at this time.  Less than a year later, the March 2012 VA examination report reflects the examiner's finding of seven or more non-incapacitating episodes over the past year, which would include the time of the October 2011 VA examination.  The June 2014 private treatment record showing a prescription of antibiotics, and the December 2014 private treatment records showing that the Veteran's sinusitis was not responsive to aggressive outpatient treatment and thus surgery was performed, underscore its severity and support assignment of a 30 percent rating.  The January 2015 DBQ filled out by Dr. McCrary also shows seven or more non-incapacitating episodes per year.  The balance of the evidence supports a 30 percent rating since May 16, 2011.  

A 50 percent rating is not warranted prior to January 29, 2015, as the evidence shows that the Veteran's sinusitis is not manifested by chronic osteomyelitis or
near constant sinusitis after repeated surgeries.  See 38 C.F.R. § 4.97, DC 6513.  

Because the preponderance of the evidence weighs against assignment of a rating higher than 30 percent prior to January 29, 2015, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


B. Rhinitis

The Veteran's allergic rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6522.  Under DC 6522, a 10 percent rating is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  Id.  A 30 percent rating is assigned for rhinitis with polyps. 

The Veteran's rhinitis has more nearly approximated the criteria for a 10 percent rating prior to January 29, 2015.  The October 2011 VA examination report 

indicates that the Veteran's rhinitis was not manifested by more than 50 percent nasal obstruction on both sides or complete obstruction on one side, and was not manifested by polyps.

A March 2012 letter by the Veteran's treating physician, S. McCary, states that the Veteran had severe turbinate hypertrophy.  

The March 2012 VA examination report indicates that the Veteran's rhinitis was not manifested by more than 50 percent nasal obstruction on both sides or complete obstruction on one side, and was not manifested by polyps.

A June 2014 private treatment record reflects that the Veteran's right inferior turbinate was hypertrophied.  There were no polyps. 

In the January 2015 DBQ, Dr. McCary indicated that the Veteran had complete nasal obstruction on one side, or more than 50 percent nasal obstruction on both sides associated with rhinitis.  There were no nasal polyps. 

Resolving reasonable doubt, a 10 percent rating is assigned from May 16, 2011, the effective date of service connection.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Although the October 2011 and March 2012 VA examination reports reflect findings that the Veteran's rhinitis was not manifested by complete nasal obstruction on one side or more than 50 percent nasal obstruction on both sides, the physician who specifically treated the Veteran's rhinitis found that it produced this level of nasal obstruction in the January 2015 DBQ.  Moreover, as early as the March 2012 letter, Dr. McCary stated that there was severe turbinate hypertrophy.  Accordingly, the balance of the evidence supports a 10 percent rating.  38 C.F.R. § 4.97, DC 6522. 

As the evidence shows that the Veteran's rhinitis is not manifested by polyps, the criteria for a rating higher than 10 percent are not satisfied or more nearly approximated at any time.  See id.  

Because the preponderance of the evidence weighs against a rating higher than 10 percent, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

An initial rating of 30 percent, but not higher, for sinusitis is granted from May 16, 2011, through January 28, 2015, subject to the law governing payment of monetary benefits. 

An initial rating of 10 percent, but not higher, for rhinitis is granted from May 16, 2011, through January 28, 2015,  subject to the law governing payment of monetary benefits. 

From January 29, 2015, forward, an initial rating higher than 10 percent for rhinitis is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


